DETAILED ACTION
Claims 1-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following terms are not clearly understood:
Claim 1 line recites, “a data collector to collect data from a machine”. It is unclear whether “a machine” is the same or different from  data collector … with data transmitted from the another data processing device”).
Claim 1 line 5 recites “a data processor to process input data”. It is unclear whether “input data” is the same or different from the collected “data” in line 3. 
Claim 1 lines 19-20 recite, “(i) the flow setting information except for an inexecutable part that is inexecutable by the another data processing device” Lines 13-14 define, “predetermined flow setting information that is information indicating settings required for execution of the data processing flow”. It is unclear what is meant by flow setting information except for an inexecutable part  since the flow setting information indicates settings required for execution. In other words, it is unclear how information indicated settings required for execution would potentially contain an executable or inexecutable part (e.g. program code).
Claims 7-8 are rejected for the same reasons as claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-6 and 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bedi et al. (US PG Pub No. 2020/0169619 A1).

Regarding claim 1, Bedi teaches a data processing device connectable to another data processing device (Fig 1), the data processing device comprising:
a data collector to collect data from a machine and output, to the machine, information relating to a result of execution of a data processing flow ([0017]);
a data processor to process input data ([0017], wherein it is inherent that a data processor exists in order to return results);
a coordination processor to provide the data collector or the data processor with data transmitted from the another data processing device, and provide the another data processing device with the data collected by the data collector or the data processed by the data processor ([0014], wherein “The coordinator may further enable communication coordinated devices and tasks according to a number of different protocols, and in some instances provide translation functions between such protocols.”); and 
an execution controller to control collection and output of data by the data collector, processing of data by the data processor, and transmission and reception of data to and from the another data processing device by the coordination processor, in accordance with predetermined flow setting information that is information indicating settings required for execution of the data processing flow ([0025], wherein “The coordinator can further be configured to enable executions of tasks, in a manner similar to an on-demand code execution environment 120 of the service provider environment 120.”), wherein
the coordination processor shares data definition information with the another data processing device, the data definition information defining acceptable data and data processing, and shares, based on the data definition information, the flow setting information with the another data processing device by transmitting to the another data processing device (i) the flow setting information except for an inexecutable part that is inexecutable by the another data processing device or (ii) an instruction to skip the inexecutable part ([0069-70]).

Regarding claim 2, Bedi teaches wherein the coordination processor comprises a processing-flow setting communicator to transmit the flow setting information to the another data processing device and thereby share the flow setting information with the another data processing device ([0069-70]).

Regarding claim 3, Bedi teaches wherein the coordination processor further comprises a data definition communicator to transmit the data definition information to the another data processing device and thereby share the data definition information with the another data processing device ([0069-70]).

Regarding claim 4, Bedi teaches wherein the coordination processor comprises an execution control information communicator to transmit execution control information on the data processor in the another data processing device to the another data 

Regarding claim 5, Bedi teaches wherein the coordination processor comprises an error information communicator to transmit error information on an error occurring in the data processing device to the another data processing device and thereby share the error information with the another data processing device ([0069-70]).

Regarding claim 6, Bedi teaches a data processing system comprising:
a plurality of the data processing devices each corresponding to the data processing device according to claim 1 (Fig 1).

Regarding claim 9, Bedi teaches wherein the data definition information is information on types of data transmitted and received between individual
processing modules constituting the data processing flow ([0069-70]).

Regarding claim 10, Bedi teaches wherein the data definition information is at least information on a data format or a number of data pieces ([0069-70]).

Regarding claim 11, Bedi teaches wherein the data definition information is information on a function of each the data processing device and the another data processing device ([0069-70]).

Regarding claim 12, Bedi teaches wherein the data definition information is at least information indicating ability of the data processing device to deal with a data processing flow or information indicating a type of data processor existing in the data processing device ([0069-70]).

 
Claim(s) 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Visscher (US PG Pub No. 2015/0019591 A1).

Regarding claim 7, Visscher teaches a data processing method executable by a data processing
device to be connected to another data processing device ([0125], wherein “in general, an embodiment of the present invention comprises uniform data structure adopted in computing device to efficiently store, distribute and process data in a variety of applications”), the method comprising:
transmitting a notification of start of coordination to the another data processing device as a coordination partner, in accordance with flow setting information that is information indicating settings required for execution of a data processing flow ([0125], wherein “Said data structure comprised of multiple complementary subparts that together and independently facilitate communication of inputs and outputs through one or more defined interfaces to facilitate secure access and coordination between an individual subject and other real (physical) entities.”);
([0125], wherein “Methods are disclosed that (at least in the preferred embodiment work in tandem with the disclosed data structure and interface components to) enable given subject(s) (through their AFFIRM subject domains) to interact as subjects (in a secure and easy flowing manner) and be interacted with as objects … by other given subject(s) and in the process determine the merit (quality and meaning), worth (quantity and value) and significance (impact on others) of the given Subject(s) throughout their entire life-cycle.”); 
sharing, based on the data definition information, the flow setting information with the another data processing device by transmitting to the another data processing device (i) the flow setting information except for an inexecutable part that is inexecutable by the another data processing device or (ii) an instruction to skip the inexecutable part ([0147] wherein “The domain structure and change (interaction) protocol require that any action that affects or is effected by other independent (personal) subjects (each with their own exclusive domains) be explicitly or implicitly (through pre-authorization) agreed to by all the interacting entities. Proposed changes are first sent out from the initiating or proposing domain to potential interacting entities. These interacting entities may include any other domains using the disclosed structure and change protocols whose controllers have agreed to partner with the initiating entity. When two or more individuals each have a personal domain they are able to manage interaction much more fluidly, securely and intelligently”); and 
executing data processing in coordination with the another data processing device, in accordance with the shared flow setting information ([0129], wherein “The advanced functionality of the technology is achieved with highly sophisticated yet efficient procedures made possible by a uniform subject and object oriented architecture that enables distributed processing of data objects on a peer-to-peer basis, while being cognizant of and keeping track of subject and object grammars”).

Regarding claim 8, it is the computer readable recording medium claim of claim 7 above. Therefore it is rejected for the same reasons as claim 7 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/Eric C Wai/Primary Examiner, Art Unit 2195